     Case 1:19-cv-00339-NONE-HBK Document 66 Filed 03/22/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DRAKE FELDE,                                     Case No. 1:19-cv-00339-NONE-HBK
12                        Plaintiff,                      FINDINGS AND RECOMMENDATIONS TO
                                                          GRANT DEFENDANT WILKINS’ MOTION
13             v.                                         TO DISMISS FOR FAILURE TO EXHAUST
                                                          ADMINISTRATIVE REMEMDIES1
14       D. WILKINS, I. OGBUEHI,
                                                          OBJECTIONS DUE IN THIRTY DAYS
15                        Defendants.
                                                          (Doc. No. 25)
16

17            This matter comes before the court upon initial review of this case that was reassigned to

18   the undersigned. (See Doc. No. 46). Pending review is Defendant Wilkins’ motion for

19   exhaustion-based summary judgment filed April 20, 2020. (Doc. No. 25). Plaintiff filed an

20   opposition to the motion, (Doc. No. 40) and Defendant Wilkins filed a reply. (Doc. No. 49). For

21   the reasons stated below, the court recommends that the motion to dismiss be granted.

22       I.   BACKGROUND

23            Plaintiff Drake Felde, a state prisoner, initiated this action on March 14, 2019 by filing a

24   pro se civil rights complaint under 42 U.S.C. § 1983 against defendants D. Wilkins and I.

25   Ogbuehi. (Doc. No. 1). On October 11, 2019, the court screened the complaint under 28 U.S.C.

26   § 1915A and found plaintiff’s complaint plausibly stated two Eighth Amendment violations: (1)

27
     1
      This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302
28   (E.D. Cal. 2019).
     Case 1:19-cv-00339-NONE-HBK Document 66 Filed 03/22/21 Page 2 of 9


 1   an excessive use of force claim against defendant Wilkins who shot plaintiff with a Block Gun on

 2   March 3, 2016; and (2) a medical deliberate indifference claim against defendant Ogbuehi who

 3   failed to listen and treat plaintiff for his injuries. (Doc. No. 7). After defendants filed an answer

 4   to the complaint (Doc. No. 11), the court issued a discovery and scheduling order. (Doc. No. 12).

 5   On April 20, 2020, Defendant Wilkins moved for exhaustion-based summary judgment. (Doc.

 6   No. 25). In his motion to dismiss, Wilkins claims that Felde failed to exhaust his administrative

 7   remedies prior to bringing this suit against him, as required by the Prison Litigation Reform Act.

 8   (See generally Doc. No. 25-1).

 9              a. Allegations in the Complaint

10          The court only addresses the allegations in the complaint pertaining to defendant Wilkins

11   for purposes of this report and recommendation. Felde claims that Wilkins used malicious and

12   unnecessary excessive force against him, thereby violating his Eighth Amendment right to be free

13   from cruel and unusual punishment when Wilkins shot and injured him with a launcher gun in

14   order to subdue plaintiff during a fight with another inmate on March 3, 2016. (Doc. No. 1 at 3).

15   According to complaint, Felde’s injuries include a depressed skull fracture, paralysis of the upper

16   left arm, a bone spur on his wrist, broken thumb, loss of a tooth, tinnitus, hearing loss, and

17   restriction of movement in his fingers. (Id.).

18              b. Administrative Process

19          At the outset, Felde admits that he did not “process any complaint against Wilkins through

20   the third level of review.” (Doc. No. 40 at 33). The record reveals Felde filed two administrative
21   appeals related to excessive force. The first, filed on June 26, 2017, was a request for medical

22   treatment and accommodation that included the words “excessive use of force.” (Doc. No. 25-6

23   at 58-59). This request did not name Wilkins as the individual who used excessive force against

24   him. (Id.). Wasco State Prison (“WSP”) logged this reasonable accommodation request as an

25   inmate appeal because it included a claim of excessive force and gave the appeal the tracking

26   number WSP-B-17-024202. (Doc. No. 25-6 at 2-3; 58-59). On June 27, 2017, WSP sent a letter
27   to Felde informing him that his appeal was cancelled as untimely and that Felde could appeal the

28   cancellation within 30 days. (Doc. No. 25-6 at 3, 57). Felde was interviewed regarding his
                                                        2
     Case 1:19-cv-00339-NONE-HBK Document 66 Filed 03/22/21 Page 3 of 9


 1   grievance the next day, June 28, 2017, and Felde stated that he did not believe excessive force

 2   was used and only wanted to have his medical needs addressed. (Doc. No. 25-6 at 4). Felde has

 3   not submitted any documentation to demonstrate that he appealed this cancellation to the third

 4   level of review.

 5              On December 31, 2019, after the filing of the instant suit, Felde submitted an inmate

 6   grievance form to Pleasant Valley State Prison alleging that Wilkins used excessive force against

 7   him at WSP. (Doc. No. 25-4 at 225; Doc. No. 25-6 at 73-76). This appeal was forwarded to

 8   WSP and assigned a tracking number of WSP-0-20-00398. (Doc. No. 25-4 at 224; Doc. No. 25-6

 9   at 71, 79). This appeal was cancelled as untimely and WSP sent a letter to Felde informing him

10   that he could appeal the cancellation within 30 days. (Doc. No. 25-6 at 4; 71-72). Felde has not

11   submitted any documentation to demonstrate that he appealed this cancellation to the third level

12   of review.

13              Further, Felde filed fourteen inmate grievance and/or requests for reasonable

14   accommodations during the relevant time period of March 3, 2016, the date of the shooting

15   incident, until March 14, 2019, the date Felde filed the instant petition. (Doc. No. 25-4 at 3-4, 7-

16   8, see generally Doc. Nos. 25-4, 25-5, 25-6). These appeals complained of various issues, such as

17   problems with the receipt of legal mail (Doc. No. 25-4 at 29), medical conditions (id. at 50), staff

18   misconduct (id. at 63), and the nutrition levels of the food offered to inmates. (Id. at 10-14). The

19   only appeal that Felde raised to the third level of review was the appeal regarding nutrition. (Id.

20   at 8-9).
21    II.       APPLICABLE LAW

22                 a. Summary Judgment Standard

23              The “purpose of summary judgment is to pierce the pleadings and to assess the proof in

24   order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. Ltd. v.

25   Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation omitted). Summary judgment is

26   appropriate when there is “no genuine dispute as to any material fact and the movant is entitled
27   to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Summary judgment should be entered

28   “after adequate time for discovery and upon motion, against a party who fails to make a
                                                          3
     Case 1:19-cv-00339-NONE-HBK Document 66 Filed 03/22/21 Page 4 of 9


 1   showing sufficient to establish the existence of an element essential to that party’s case, and on

 2   which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,

 3   322 (1986). The moving party bears the “initial responsibility” of demonstrating the absence of

 4   a genuine issue of material fact. Id. at 323. An issue of material fact is genuine only if there is

 5   sufficient evidence for a reasonable fact finder to find for the non-moving party, while a fact is

 6   material if it “might affect the outcome of the suit under the governing law.” Anderson v.

 7   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

 8          If the moving party meets its initial burden, the burden then shifts to the opposing party

 9   to present specific facts that show there to be a genuine issue of a material fact. See Fed R. Civ.

10   P. 56(e); Matsushita, 475 U.S. at 586. An opposing party “must do more than simply show that

11   there is some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 587. The

12   party is required to tender evidence of specific facts in the form of affidavits, and/or admissible

13   discovery material, in support of its contention that a factual dispute exists. Fed. R. Civ. P.

14   56(c); Matsushita, 475 U.S. at 586 n.11. The opposing party is not required to establish a

15   material issue of fact conclusively in its favor; it is sufficient that “the claimed factual dispute be

16   shown to require a jury or judge to resolve the parties’ differing versions of the truth at trial.”

17   T.W. Electrical Serv., Inc. v. Pacific Elec. Contractors Assoc., 809 F.2d 626, 630 (9th Cir.

18   1987). However, “failure of proof concerning an essential element of the nonmoving party’s

19   case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 323.

20          The court must apply standards consistent with Rule 56 to determine whether the
21   moving party demonstrated there to be no genuine issue of material fact and showed judgment

22   to be appropriate as a matter of law. See Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir.

23   1993). “[A] court ruling on a motion for summary judgment may not engage in credibility

24   determinations or the weighing of evidence.” Manley v. Rowley, 847 F.3d 705, 711 (9th Cir.

25   2017) (citation omitted). The evidence must be viewed “in the light most favorable to the

26   nonmoving party” and “all justifiable inferences” must be drawn in favor of the nonmoving
27   party. Orr v. Bank of America, NT & SA, 285 F.3d 764, 772 (9th Cir. 2002).

28          In a summary judgment motion for failure to exhaust, the defendant has the initial
                                                         4
     Case 1:19-cv-00339-NONE-HBK Document 66 Filed 03/22/21 Page 5 of 9


 1   burden of establishing “that there was an available administrative remedy, and that the prisoner

 2   did not exhaust that available remedy.” Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014). If

 3   the defendant carries that burden, “the burden shifts to the prisoner to come forward with

 4   evidence showing that there is something in his particular case that made the existing and

 5   generally available administrative remedies effectively unavailable to him.” Id. The ultimate

 6   burden of persuasion remains with defendant, however. Id.

 7               b. Exhaustion Requirement

 8           Under the Prison Litigation Reform Act of 1995, “[n]o action shall be brought with

 9   respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner

10   confined in any jail, prison, or other correctional facility until such administrative remedies as

11   are available are exhausted.” 42 U.S.C. § 1997e(a). This statutory exhaustion requirement

12   “applies to all inmate suits about prison life,” Porter v. Nussle, 534 U.S. 516, 532 (2002),

13   regardless of the relief sought by the prisoner or the relief offered by the process, Booth v.

14   Churner, 532 U.S. 731, 741 (2001). A plaintiff’s claims must be exhausted prior to the filing of

15   his federal complaint. McKinney v. Carey, 311 F.3d 1198, 1200 (9th Cir. 2002) (“Congress

16   could have written a statute making exhaustion a precondition to judgment, but it did not. The

17   actual statute makes exhaustion a precondition to suit.” (citation omitted)). Unexhausted claims

18   require dismissal. See Jones v. Bock, 549 U.S. 199, 211 (2007). A prison’s own grievance

19   process, not the PLRA, determines how detailed a grievance must be to satisfy the PLRA

20   exhaustion requirement. Id. at 218.
21           The California Department of Corrections and Rehabilitation’s (“CDCR”) administrative

22   remedy process governs this action.2 See Cal. Code Regs. tit. 15, § 3084.1 (2016). To exhaust

23   available remedies, an inmate must proceed through three formal levels of review unless

24   otherwise excused under the regulations. Id. § 3084.5. A prisoner initiates the exhaustion

25   process by submitting a CDCR Form 602 “Inmate/Parolee Appeal” (“grievance”). Id. §§

26   3084.2(a), 3084.8(b) (quotation marks omitted). The grievance must “describe the specific
27
     2
      The court cites to the regulations in force at the relevant time period. These regulations were recently
28   amended. See Cal. Code Regs. tit. 15, § 3480-3487 (2021).
                                                           5
     Case 1:19-cv-00339-NONE-HBK Document 66 Filed 03/22/21 Page 6 of 9


 1   issue under appeal and the relief requested,” and the inmate “shall list all staff member(s)

 2   involved and shall describe their involvement in the issue.” Id. § 3084.2(a). The inmate “shall

 3   state all facts known and available to him/her regarding the issue being appealed at the time of

 4   submitting the Inmate/Parolee Appeal Form, and if needed, the Inmate Parolee/Appeal Form

 5   Attachment.” Id. § 3084.2(a)(4).

 6          An inmate must submit an appeal within thirty calendar days of “[t]he occurrence of the

 7   event or decision being appealed” or “[u]pon first having knowledge of the action or decision

 8   being appealed.” Id. § 3084.6(c)(4). Under certain circumstances, an appeal will be accepted

 9   after the deadline. A late appeal may only be canceled where “the inmate or parolee had the

10   opportunity to submit within the prescribed time constraints.” Id. Further, “at the discretion of

11   the appeals coordinator or third level Appeals Chief, a cancelled appeal may later be accepted if

12   a determination is made that cancellation was made in error or new information is received

13   which makes the appeal eligible for further review.” Id. at § 3084.6(a)(3). Further, under

14   exceptional circumstances an appeal may be accepted for review beyond the 30-day deadline,

15   for instance, when an inmate is medically incapacitated and unable to file an appeal. Id. at §

16   3084.6(a)(4).

17          Where an appeal is cancelled due to a procedural error on the part of the inmate,

18   administrative remedies remain available to the inmate—namely appealing the cancellation

19   decision. See Cortinas v. Portillo, 754 F. App’x 525, 527 (9th Cir. 2018) (“Because [plaintiff]

20   could have appealed his cancellation decision . . . the improper cancellation of his appeal did not
21   render administrative remedies effectively unavailable to him.”); Davenport v. Gomez, No.

22   2:16-CV-1739, 2019 WL 636844, at *15 (E.D. Cal. Feb. 14, 2019) (noting that the appeals

23   process is available where the plaintiff can raise the cancellation appeal to the next level).

24          The PLRA recognizes no exception to the exhaustion requirement, and the court may not

25   recognize a new exception, even in “special circumstances.” Ross v. Blake, 136 S. Ct. 1850,

26   1862 (2016). The one significant qualifier is that “the remedies must indeed be ‘available’ to
27   the prisoner.” Id. at 1856. A defendant has the burden of showing that “some relief remains

28   ‘available.’” Brown v. Valoff, 422 F.3d 926, 936-937 (9th Cir. 2005). “To be available, a
                                                        6
     Case 1:19-cv-00339-NONE-HBK Document 66 Filed 03/22/21 Page 7 of 9


 1   remedy must be available ‘as a practical matter’; it must be ‘capable of use; at hand.’” Albino v.

 2   Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (quoting Brown, 422 F.3d at 937). “[A]dministrative

 3   procedure is unavailable when (despite what regulations or guidance materials may promise) it

 4   operates as a simple dead end—with officers unable or consistently unwilling to provide any

 5   relief to aggrieved inmates,” or where an “administrative scheme might be so opaque that it

 6   becomes, practically speaking, incapable of use.” Ross v. Blake, 136 S. Ct. 1850, 1859 (2016).

 7   And relief does not remain available if “prison administrators thwart inmates from taking

 8   advantage of a grievance process through machination, misrepresentation, or intimidation.” Id.

 9   at 1860. Where the court concludes that plaintiff has failed to exhaust available remedies, the

10   proper remedy is dismissal without prejudice of the portions of the complaint barred by §

11   1997e(a). See Jones, 549 U.S. at 223-24; Lira v. Herrera, 427 F.3d 1164, 1175-76 (9th Cir.

12   2005).

13    III.    ANALYSIS

14            As an initial matter, Wilkins has met his burden to show that an administrative remedy

15   was available to Felde. See Albino, 747 F.3d at 1172. Wilkins submitted copies of the relevant

16   appeal cancellation letters, both which advised Felde he had the opportunity to appeal the

17   cancellations. (Doc. No. 25-6 at 58-59; 73-76). Felde does not dispute that he received these

18   letters, nor does he state that he did not understand how to appeal a cancelation. In fact, Wilkins

19   has submitted proof that Felde appealed a cancelation of a different grievance during the relevant

20   time period. (Doc. No. 2504 at 31-32). Moreover, Wilkins has demonstrated that Felde
21   submitted numerous other appeals during the relevant time period. (See generally Doc. Nos. 25-

22   4, 25-5, 25-6). Felde does not dispute that he submitted these other appeals, nor does he state that

23   he had trouble understanding the procedure for submitting these appeals.

24            The burden now shifts to Felde to show that there was “something in his particular case

25   that made the existing and generally available administrative remedies effectively unavailable to

26   him.” Albino, 747 F.3d at 1166. Felde states he was in the hospital and correctional treatment
27   center for a total of 47 days after the incident and without access to the proper administrative

28   grievance forms, paper, or pens during this time. (Doc. No. 40 at 3-6). Felde claims he requested
                                                        7
     Case 1:19-cv-00339-NONE-HBK Document 66 Filed 03/22/21 Page 8 of 9


 1   a grievance form while in the hospital, but staff did not provide it to him. (Id. at 14). Even

 2   accepting these claims in the light most favorable to Felde, the court cannot find that Felde took

 3   the necessary steps to timely file an initial grievance against Wilkins. See Espinoza v. Asunction,

 4   No. 16-cv-01263, 2017 WL 3670780 at *7-8, 11 (N.D. Cal. Aug. 25, 2017) (finding that a

 5   plaintiff’s attempts to timely file a grievance were “modest” where plaintiff asked for a grievance

 6   form only four times). Here, Felde describes no steps he took to file a grievance against Wilkins

 7   after his release from the correctional treatment center. If Felde had taken the opportunity to file

 8   a grievance upon his release from the correctional treatment center, it is possible that the late

 9   appeal would have been accepted by officials due to his hospitalization. See Cal. Code Regs. tit.

10   15, § 3084.6(a)(4).

11          Instead, Felde first filed a grievance raising a claim of excessive force over a year after the

12   shooting incident. (Doc. No. 25-6 at 58-59). Felde did not identify Wilkins as the actor in this

13   grievance, offering only vague mention that excessive force was used against him without naming

14   any prison official or providing any factual description of the events. (Id. at 59). Despite the

15   grievance being cancelled as untimely, Felde still had the opportunity to appeal the cancelation

16   decision—a step he did not take. Brown, 422 F.3d at 935 (“The obligation to exhaust ‘available’

17   remedies persists as long as some remedy remains ‘available.’”). Some remedy remained

18   available to Felde because he could have appealed the cancellation decision. See Cal. Code Regs.

19   tit. 15, § 3084(a)(3) and (e) (inmate can appeal cancellation decision separately pursuant to the

20   rules in § 3084.6(c), and if inmate prevails, cancelled appeal can be considered at the discretion of
21   the appeals coordinator). And, even if the appeal of the cancellation decision was denied, Felde

22   would have had the opportunity to appeal that decision to the third level of review, effectively

23   exhausting his administrative remedies. See Wilson v. Zubiate, 718 Fed. Appx. 479, 2017 U.S.

24   App. LEXIS 24302, 2017 WL 5897303, at *1 (9th Cir. 2017) ((quoting Ross, 136 S. Ct. at 1859)

25   (“Because an appeal of the cancellation decision left open the possibility for some relief, the

26   procedure did not operate as a ‘dead end.’”).
27          Further, even though Felde eventually filed a grievance for excessive force naming

28   Wilkins as the actor nine months after he filed the instant federal complaint (some three years
                                                        8
     Case 1:19-cv-00339-NONE-HBK Document 66 Filed 03/22/21 Page 9 of 9


 1   after the shooting incident), (Doc. No. 25-6 at 73-76), this grievance was also canceled as

 2   untimely. Again, Felde had the opportunity to appeal the cancellation to the third level of review

 3   but did not do so. Thus, Felde’s second grievance is also unexhausted.

 4            The undersigned finds: (1) defendant Wilkins has demonstrated an administrative remedy

 5   was available; (2) Felde did not exhaust his remedies as to this excessive use of force claim

 6   agasint defendant Wilkins; and (3) Felde has failed “to come forward with evidence showing that

 7   there is something in his particular case that made the existing and generally available

 8   administrative remedies effectively unavailable to him.” Albino, 747 F.3d at 1166. Based upon

 9   the facts and binding precedent, the undersigned recommends that defendant Wilkins’ motion for

10   summary judgment be granted and defendant Wilkins be dismissed from this case.

11            Accordingly, it is RECOMMENDED:

12            1. Defendant Wilkins’ motion for summary judgment (Doc. No. 25) be GRANTED.

13            2. Defendant Wilkins be dismissed from this case.

14                                         NOTICE TO PARTIES

15            These findings and recommendations will be submitted to the United States district judge

16   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within thirty (30)

17   days after being served with these findings and recommendations, a party may file written

18   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

19   Findings and Recommendations.” Parties are advised that failure to file objections within the

20   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,
21   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

22
     IT IS SO ORDERED.
23

24
     Dated:      March 22, 2021
25                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       9
